Citation Nr: 0614884	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for blood disease to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for tinea versicolor 
and seborrheic dermatitis.

3.  Entitlement to service connection for gonorrhea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran requested a hearing before the Board in 
Washington, D.C., and one was scheduled for April 2006.  
However, the veteran failed to report to the hearing.

The decision below addresses the veteran's claims for service 
connection for blood disease and gonorrhea.  The claim for 
service connection for tinea versicolor and seborrheic 
dermatitis is addressed in the remand that follows the 
Board's decision.


FINDINGS OF FACT

1.  The veteran does not have a blood disease attributable to 
his active military service, including as due to in-service 
exposure to herbicides.

2.  The veteran's gonorrhea pre-existed service and was not 
aggravated therein.


CONCLUSIONS OF LAW

1.  The veteran does not have a blood disease that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The veteran does not have gonorrhea that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims for service 
connection for blood disease and gonorrhea has been 
accomplished.  Through a March 2003 notice letter and a 
statement of the case (SOC) in April 2004, the RO notified 
the veteran of the legal criteria governing his claims, the 
evidence that had been considered in connection with his 
claims, and the bases for the denial of his claims.  After 
each, he was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board.  Consequently, a remand 
of the blood disease and gonorrhea service connection issues 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims for service connection for blood disease and 
gonorrhea.  The veteran's service medical records have been 
obtained and associated with the claims file, including those 
from Naha Air Force Base in Okinawa, Japan.  Treatment 
records from the VA Medical Center (VAMC) in Atlanta, 
Georgia, have also been obtained.  Significantly, the veteran 
has not otherwise alleged any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Blood disease

The veteran contends that he has a blood disease (to include 
a blood rash and blood fungus), which had its onset while he 
was in active military service.  Specifically, he states that 
a doctor told him he contracted the disease by taking steam 
baths with contaminated water.  However, a review of the 
veteran's service medical records (SMRs) reveals no treatment 
for any complaints or symptoms, or diagnosis of, any blood 
disease.  Physical examinations throughout service were 
normal in all pertinent respects.  Therefore, incurrence of a 
blood disease in service is not factually shown.

There is also no competent evidence showing the veteran 
currently has a blood disease.  The veteran has merely filed 
a claim for service connection, without identifying a 
specific disease with which he has been diagnosed, or without 
identifying a physician who has treated him for symptoms of 
such.  Accordingly, the claim for service connection for 
blood disease, on a direct basis, must be denied as the 
evidence fails to establish the veteran has the claimed 
condition.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  In 
general, for service connection to be granted for one of 
these diseases, it must be manifested to a compensable degree 
at any time after service.  See 38 C.F.R. § 3.307(a)(6).  The 
law also provides that a veteran who served in the Republic 
of Vietnam during the designated period may be presumed to 
have been exposed to herbicides.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The veteran contends that he was exposed to Agent Orange 
while stationed in Okinawa, Japan.  There is no evidence of 
record indicating that the veteran was exposed to Agent 
Orange or other herbicide.  Moreover, although the veteran 
served during the Vietnam Era, he cannot be presumed to have 
been exposed to herbicides, as there is no evidence that he 
ever served in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Finally, the veteran has not identified 
any of the diseases set forth in 38 C.F.R. § 3.309(e) as the 
disease he incurred, nor is there medical evidence to suggest 
he contracted any of the presumptive diseases listed.  Since 
the veteran is not shown to have served in the Republic of 
Vietnam, been exposed to Agent Orange, or have a designated 
disease associated with herbicides, the Board finds that the 
claim for service connection for blood disease, on a 
presumptive basis, also fails.

Gonorrhea

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see also 38 C.F.R. § 3.304(b) (2005).  VA's General Counsel 
has held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

The veteran's SMRs include a June 1965 enlistment 
examination, which notes a medical history of venereal 
disease.  The examiner reported a history of treatment for 
gonorrhea prior to service.  Since gonorrhea was a disease 
noted at the time of the enlistment examination, it is 
demonstrated that the disease existed prior to acceptance and 
enrollment for active military service.

From January 1967 to August 1968, there are several treatment 
reports in the veteran's SMRs relating to gonorrhea.  In-
service manifestations of venereal disease are usually held 
to be the natural progression of the disease.  See 38 C.F.R. 
§ 3.301(c)(1) (2005).  That is, unless the facts of record 
indicate the increase in manifestations was precipitated by 
trauma or by the conditions of the veteran's service, in 
which event service connection may be established by 
aggravation.  Id.

In this case, there are no facts of record to indicate that 
any trauma or conditions of the veteran's service 
precipitated the manifestations of gonorrhea.  Thus, there 
can be no establishment of aggravation.  Due to the fact that 
the veteran's gonorrhea clearly pre-existed the veteran's 
active military service, and was not aggravated therein, the 
Board finds that the presumption of sound condition has been 
rebutted.  As such, the veteran's claim for service 
connection for gonorrhea must be denied both on a direct 
basis and by aggravation.  See 38 C.F.R. §§ 3.303, 3.304, 
3.306.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for service connection for blood disease and 
gonorrhea, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for blood disease is denied.

Service connection for gonorrhea is denied.


REMAND

The Board finds that additional development is necessary 
concerning the claim for service connection for tinea 
versicolor and seborrheic dermatitis.  VA is required to 
provide the veteran with an examination, or obtain a medical 
opinion, in instances when there is competent evidence that 
the veteran has a current disability, or persistent or 
recurrent symptoms of a disability, there are indications 
that the disability may be associated with active military 
service, and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran's SMRs reflect treatment for tinea versicolor and 
seborrheic dermatitis while in service.  A July 2001 VA 
progress note, from the VAMC in Atlanta, shows the veteran 
complained of a rash and itching over the majority of his 
body.  Another progress note, in July 2002, reflects a 
complaint of a rash since 1967 or 1968.  He stated the rash 
is worse, and itches more, during the summer months.  

Given that there is competent lay evidence of recurrent 
symptoms of a current skin disease, evidence that the veteran 
underwent treatment for skin disease in service, and a 
statement from the veteran that he has experienced symptoms 
since service, the Board finds that a medical examination and 
opinion is warranted.  See 38 C.F.R. § 3.159(c)(4).

On remand, the RO should afford the veteran a VA medical 
examination to determine the nature of any current skin 
disease, to include tinea versicolor and seborrheic 
dermatitis.  An opinion should also be solicited from the 
examiner as to whether it is as likely as not that any 
current skin disease had its onset during, or can be 
attributed to, the veteran's period of service, or whether it 
is more likely attributable to other causes.  Additionally, 
the examination should be scheduled during the summer months, 
if feasible, because the veteran has stated the symptoms are 
worse during that time of year.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claim for service connection for tinea 
versicolor and seborrheic dermatitis.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After securing any additional 
records, the RO should schedule a VA 
examination during the summer months, if 
feasible, to determine the nature of any 
current skin disease, to include tinea 
versicolor and seborrheic dermatitis.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
physician designated to examine the 
veteran.  All necessary tests and studies 
should be conducted.  The examination 
report should reflect consideration of 
the veteran's medical history, service 
medical records, current complaints, and 
other assertions.  Based upon review of 
the evidence and the physical 
examination, the examiner should render 
an 


opinion as to whether the veteran has a 
current skin disease and whether it is as 
likely as not that such disease had its 
onset in or is otherwise traceable to 
military service.

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  After the requested 
development has been completed, the RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


